 


109 HR 2661 IH: To amend the Deficit Reduction Act of 1984 to clarify the Permanent University Fund arbitrage exception and to increase from 20 percent to 30 percent the amount of securities and obligations benefitting from the exception.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2661 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Deficit Reduction Act of 1984 to clarify the Permanent University Fund arbitrage exception and to increase from 20 percent to 30 percent the amount of securities and obligations benefitting from the exception. 
 
 
1.Modification of special arbitrage rule for certain funds 
(a)In generalParagraph (1) of section 648 of the Deficit Reduction Act of 1984 (98 Stat. 941) is amended to read as follows: 
 
(1)such securities or obligations are held in a fund— 
(A)which, except to the extent of the investment earnings on such securities or obligations, cannot be used, under State constitutional or statutory restrictions continuously in effect since October 9, 1969, through the date of issue of the bond issue, to pay debt service on the bond issue or to finance the facilities that are to be financed with the proceeds of the bonds, or 
(B)the annual distributions from which cannot exceed 7 percent of the average fair market value of the assets held in such fund except to the extent distributions are necessary to pay debt service on the bond issue,. 
(b)Conforming AmendmentParagraph (3) of such section is amended by striking the investment earnings of both places it occurs and inserting distributions from. 
(c)Change of date relating to amount benefiting from ruleParagraph (4) of such section is amended by striking October 9, 1969 and inserting March 1, 1985. 
(d)Effective DateThe amendments made by this section shall take effect on the date of enactment of this Act.  
 
